United States Court of Appeals
                     For the First Circuit


No. 06-2258

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       ANTOIN QUARLES COMBS
                    a/k/a ANTOINE COMBS-QUARLES,
                          a/k/a ANTOINE COMBS


                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on February 11, 2009 is
amended as follows:

     On page 3, lines 18-19, please delete the following sentence:
"Hicks did not testify about either of these statements made by
Rudnicki."